DETAILED ACTION
This Office Action is in response to Applicant’s application 16/771,428 filed on June 10, 2020 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
PCT Rule 11.13(l) recites; “Reference signs not mentioned in the description shall not appear in the drawings, and vice versa.”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and PCT Rule 11.13(l) because they do not include the following reference sign(s) mentioned in the description: The specification recites item 40 is a release film, but it appears there is no designation of a release film 40 in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on August 30, 2020 is in 
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a manufacturing method of a display panel, wherein the display panel includes a display area and a bending area, and the manufacturing method comprises steps of: forming a buffer on at least one portion of a first base, wherein the first base is a substrate located in the bending area, and the buffer is made by nano-imprinting or melting; forming a release film on an upper surface of the buffer; forming a first flexible substrate on the buffer having the release film; forming display units on the first flexible substrate; and removing the release film to separate the buffer from the first flexible substrate, so that a groove is formed on the first flexible substrate at a position corresponding to the buffer. 
Regarding claim 8 the prior art fails to disclose a manufacturing method of a display panel, wherein the display panel includes a display area and a bending forming a first flexible substrate on the buffer; forming display units on the first flexible substrate; and removing the buffer from the first flexible substrate, so that a groove is formed on the first flexible substrate at a position corresponding to the buffer. 
Regarding claim 17 the prior art fails to disclose an electronic equipment, including a controller and a memory configured to store instructions, wherein the controller is configured to execute the instructions to implement the manufacturing method of the display panel according to claim 1 where Examiner notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  
Claims 2-7 and 9-16 depend directly or indirectly on claims 1 or 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
This application is in condition for allowance except for the following formal matters: 
Drawing objection noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893